                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:15-cv-00094-RJC-DSC


David W. Larsen,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
                 v.                                )
                                                   )              ORDER
                                                   )
RAFID LATIF                                        )
SHUBH LAXMI, INC.                                  )
CHARLOTTE NATIONAL HOSPITALITY,                    )
INC.,                                              )

                Defendants.


       THIS MATTER comes before the Court upon the parties’ Joint Motion to

Stay. (Doc. No. 61).

       IT IS HEREBY ORDERED THAT the trial of this matter, including all

related deadlines, (Doc. No. 47: Pretrial Order at 5-10), is stayed for 30 days

pending finalization of a settlement agreement. Otherwise, this case will be tried

during the May 3, 2021, civil trial term.

 Signed: February 26, 2021




                                            1

      Case 3:15-cv-00094-RJC-DSC Document 62 Filed 02/26/21 Page 1 of 1
